Title: To Thomas Jefferson from Etienne Barras, 4 March 1805
From: Barras, Etienne
To: Jefferson, Thomas


                  
                     Monsieur Le Président 
                     
                     Nouvelle-orleans. Le 4. mars. 1805.
                  
                  Jai Lhonneur de Remettre Cy Joint, a votre Exélence, Copie d’une lettre que Jai adressée a son Exelence, le Gouverneur Claiborne, Pour lui demander l’office de Sherif mayor; D’apres le Refus qu’il a deja fait de m’accorder D’autres Places. Non seulement il m’a Encore Refusé celle ci; mais il a oublié ce quil devoit au Nom que Je Porte En ne me faisant Pas même Lhonneur de Repondre a mes lettres.
                  Jai Lhonneur de Rendre Compte, à votre Exelence, de ce qui se Passe afin que vous Puissiez Juger Vous mème. Si Les Barras Doivent Etre Oubliés & méprisés Par le Gouvernement. Surtout Lorsqu’il est question D’un des Individus de cette famille qui a Eu le bonheur de servir Lui meme Les Etats unis, & qui les à adoptés En se faisant Naturaliser
                  Qu’els sont Les Droits, et Les Services, de ceux a qui Monsieur Le Gouverneur, a Donné la Préférence sur moi?...  il Repond, qu’ils sont Nés dans les Etats unis.... Il n’Est Pas moins Vrais que le nom flatteur de Vos Chers Concitoyens, que votre Exelence, a Donné aux habitants de la Louisianne, Leur Laisse LEspoir D’obtenir Justice, & Le Retour aux Sentiments qu’ils vous Portent 
                  Je Suis avec Respect, & de Votre Exelence Le tres humble & trés Obeissant Serviteur
                  
                     Etne. Barras.
                  
               